Citation Nr: 1430186	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-272 59	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right foot disability, to include hypertrophic fusion of the right subtalar joint with degenerative changes of the right talonavicular joint.

2.  Entitlement to service connection for a right foot disability, to include hypertrophic fusion of the right subtalar joint with degenerative changes of the right talonavicular joint.

3.  Entitlement to service connection for a low back disability, to include as secondary to a right foot disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to a right foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1962 to February 1965.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota, which denied reopening the Veteran's claim of service connection for a right foot disability, to include hypertrophic fusion of the right subtalar joint with degenerative changes of the right talonavicular joint.

Additionally, the issues of service connection for low back and left knee disabilities, to include as secondary to a right foot disability, were denied in an October 2011 RO rating decision.

In August 2011, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

After the appeal was transferred to the Board and the final supplemental statement of the case (SSOC) was issued in December 2010, the Veteran submitted additional evidence pertinent to the appeal.  VA regulations require that pertinent evidence submitted by the Veteran must be referred to the Agency of Original Jurisdiction (AOJ) for review and preparation of a SSOC unless this procedural right is waived in writing by the Veteran.  38 C.F.R. §§ 19.37, 20.1304 (2013).  The Veteran provided a waiver of review by the AOJ in August 2011.  Therefore, appellate review may proceed.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.

The issues of service connection for a right foot disability, to include hypertrophic fusion of the right subtalar joint, with degenerative changes of the right talonavicular joint; a low back disability, to include as secondary to a right foot disability; and a left knee disability, to include as secondary to a right foot disability are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 

FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a right foot disability was previously denied in an April 1993 RO rating decision.  The Veteran was notified of that decision, but did not file a Substantive Appeal.

2.  The evidence associated with the claims file subsequent to the April 1993 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a right foot disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1993 rating decision that denied the Veteran's claim of entitlement to service connection for a right foot disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).  

2.  Evidence received since the final April 1993 determination wherein the RO denied the Veteran's claim of service connection for a right foot disability, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A.      §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2013); 38 C.F.R.     §§ 3.104(a), 3.156, 3.159, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for a right foot disability, to include hypertrophic fusion of the right subtalar joint, with degenerative changes of the right talonavicular joint.  The RO last denied the Veteran's claim of service connection for degenerative changes in the right foot in a decision dated in April 1993.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A.   § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, No. 08-3548 (Vet. App. Nov. 2, 2010).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of service connection for a right foot disability was last denied in an April 1993 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records, private treatment records, and lay statements.  Subsequently, VA outpatient treatment records, private treatment records, hearing testimony, and lay statements have been associated with the claims file. 

The claim was denied because there was no evidence of a right foot injury that incurred in or was otherwise caused by service.  The evidence submitted subsequent to the April 1993 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the April 1993 decision, including lay statements, suggests that the Veteran had an in-service right foot injury and has had recurring right foot problems since he was discharged from service in 1965.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Specifically, in an August 2011 statement, a fellow serviceman who worked in the same crew as the Veteran reported that he saw the Veteran step in a hole and break his right foot shortly before their discharge dates.  Additionally, he stated that he saw the Veteran after service in August 1965, and he reported continued right foot discomfort at that time.   

As the evidence submitted since the final April 1993 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim, the claim of service connection for a right foot disability is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for a right foot disability, to include hypertrophic fusion of the right subtalar joint, with degenerative changes of the right talonavicular joint, is reopened.  To this extent t only, the appeal is granted.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for a right foot disability, to include hypertrophic fusion of the right subtalar joint with degenerative changes of the right talonavicular joint; a low back disability; and a left knee disability.  

The Veteran contends that his current right foot disability is related to his active service.  Specifically, he reported that he broke his right foot while serving in the Navy.  Additionally, he contends that his low back and left knee disabilities are secondary to his right foot disability.

In a July 1990 private treatment record, the Veteran reported a problem with his right foot ever since 1964.  He stated that he thought he broke it at that time.  He stated that while he was in-service, he was running when he tripped in the rain and fell into a hole.   He was treated in a cast and was told he had a fracture.  Additionally, after undergoing a CT scan of the lower extremities, the radiologist noted that the Veteran had mild degenerative changes at the right talonavicular joint with hypertrophic spurring, possibly posttraumatic in nature.  

At the August 2011 hearing, the Veteran reported that from his recollection, he hurt his right foot in-service and not his left foot.  The Veteran further referenced a May 2010 x-ray report of his left and right feet.  The findings showed postoperative changes of the right foot, but the bones in the left foot were listed as normal.  He also reported that his right foot was very tender after the in-service injury and bothered him from 1964 until 1992, when he first went to see a specialist.

Additionally, the Veteran submitted an August 2011 statement from a fellow serviceman who worked on the same crew as him.  He reported that the Veteran stepped in a hole and broke his right foot shortly before their discharge dates.  This caused a delay in the Veteran's discharge for a few weeks, until he could be medically cleared for release.  He further stated that seven months after he was discharged from the Navy, he drove to Minnesota to attend the Veteran's wedding in August 1965.  During his stay in Minnesota, he stated that the Veteran was still having discomfort with his right foot.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the records contain statements noting an in-service right foot injury and ongoing symptomatology, the VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's right foot disability.  A medical opinion regarding a diagnosis and etiology of the Veteran's right foot disability is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, with respect to the Veteran's claims for low back and left knee disabilities, to include as secondary to a right foot disability, the Board finds that these claims are inextricably intertwined with his pending claim of service connection for a right foot disability being remanded below.  The low back and left knee claims cannot be reviewed while this pending claim remains unresolved.  Thus, adjudication of the low back and left knee disabilities must be held in abeyance pending further development of the Veteran's claim of service connection for a right foot disability.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on these issues.  See Henderson v. West, 12 Vet. App. 11 (1998), for the proposition that where a decision on one issue would have a 'significant impact' upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

A remand is also necessary to obtain any outstanding VA and private medical records.  The evidence of record shows that the Veteran sought ongoing VA and private treatment for his claimed conditions.  Because it appears that there may be outstanding VA and private medical records that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1) Obtain all of the Veteran's outstanding VA treatment records from August 2010 to the present Additionally, the RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his right foot disability.
  
After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the records identified by the Veteran cannot obtain, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) After the foregoing, schedule the Veteran for a VA examination to determine whether any foot condition, to include hypertrophic fusion of the right subtalar joint with degenerative changes of the right talonavicular joint,  is related to the Veteran's active service.  The claims file and a copy of this remand must be reviewed by the examiner, and the examination report reflects that the claims file was reviewed.  All indicated testing should be conducted.

The examiner should diagnose the Veteran's current right foot disorder(s).  Additionally, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right foot disability, to include hypertrophic fusion of the right subtalar joint with degenerative changes of the right talonavicular joint, had its onset in service or is related to any in-service disease, event, or injury.  Specifically, the examiner should comment on whether it is conceivable, based on current findings and a review of the service treatment records, that the injury was mistakenly noted as a left foot fracture in-service.  In making this opinion, the examiner should address May 2010 x-ray report showing normal bones of the left foot.

The examiner should consider the Veteran's service treatment records, VA treatment records, private treatment records, the Veteran's August 2011 hearing testimony, lay statements, and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

(3) Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

(4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should readjudicate the Veteran's claims.  If a claim remains denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


